Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arm directly attached in a movable position to the upright support of claim 1; the arm connected by one four bar linkage of claim 10; the apparatus attached to a vehicle of claim 14; and towing the apparatus behind the vehicle of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the movable attachment point" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations "one or more attachment point" in line 7 and in line 9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "the elongated load” in lines 1-2 (which should be “the object”).  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-7 and 10-11 are allowed.
Claims 8-9 and 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: the primary reason for the allowed claims is the inclusion of the specific lower body comprising a first leg and a second leg; upright support comprising a first leg, a second leg, and a crossbar connecting the first leg and second leg, further comprising at least one attachment point; and arm, wherein the lower body is movably attached to the upright support, and the arm is movably attached to the lower body and indirectly movably attached to the upright support such that (i) the legs of the lower body and the legs of the upright support are substantially perpendicular when the arm is substantially parallel to the legs of the lower body and, (ii) the angle between legs of the lower body and the legs of the upright support is larger than the angle between the legs of the lower body and the arm when the angle between the legs of the lower body and the arm is greater than 90 degrees in combination with the other elements recited which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watkins (2399304) discloses an apparatus for lifting lumber comprising: a lower body (5) comprising a first leg and a second leg (top view, FIG.1); and an upright support (11,12) comprising a first leg, a second leg, and a crossbar (FIG.4) connecting the first leg and second leg; and 
an arm (21), wherein the arm is attached in a movable position to the lower body and indirectly attached in a movable position to the upright support such that the legs of the lower body and the legs of the upright support are substantially perpendicular when the arm is substantially parallel to the legs of the lower body (FIG.3) and, the angle between the arm and the legs of the lower body can be greater than 90 degrees (FIG.2). 
Williams (794576), Carroll (0536745) and Tisdale (0531503) all disclose log carts with pivoting arms which pivot relative to a lower body which allows for lifting of a log. 
Ross (5052880) discloses a tow trailer with lower body (16), upper support (30) movably attached to the lower body, and an arm (42) where when the arm is angled near to 90 degrees, the upright support is provided at a larger angle with respect to the lower body (FIG. 4) and when the arm is provided parallel to the lower body (FIG.1) the upright support is perpendicular to both the lower body and arm (FIG.1).
FR 1206686 discloses a four-bar linkage for lifting an object. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616